EXECUTION VERSION




SIXTH STREET FUNDING LLC
American General Mortgage Loan Trust 2010-1,
American General Mortgage Pass-Through Certificates, Series 2010-1


PURCHASE AGREEMENT

March 29, 2010

RBS Securities Inc.

  As Representative of the Initial Purchasers

600 Washington Boulevard

Stamford, Connecticut 06901

 




Ladies and Gentlemen:

Sixth Street Funding LLC, as depositor (the “Depositor”), proposes to sell the
American General Mortgage Loan Trust 2010-1, American General Mortgage
Pass-Through Certificates, Series 2010-1, Class A-1, Class A-2, Class A-3 and
Class A-4 Certificates (the “Offered Certificates”). The Offered Certificates
are to be issued pursuant to a Pooling and Servicing Agreement, dated as of
January 31, 2010 (the “Pooling and Servicing Agreement”) among the Depositor,
Wells Fargo Bank, N.A., as master servicer (in such capacity, the “Master
Servicer”), securities administrator (in such capacity, the “Securities
Administrator”) and custodian (in such capacity, the “Custodian”), MorEquity,
Inc., as servicer (the “Servicer”) and U.S. Bank National Association, as
trustee (the “Trustee”).  The Offered Certificates will evidence beneficial
ownership interests in the Trust Fund (as defined in the Pooling and Servicing
Agreement) consisting primarily of fixed-rate, one- to four-family residential
mortgage loans (the “Mortgage Loans”). One or more elections will be made to
treat certain assets of the Trust as real estate mortgage investment conduits
(“REMICs”) for federal income tax purposes.

The Initial Purchasers named in Schedule I hereto (the “Purchasers”) are
purchasing, severally, only the Offered Certificates set forth opposite their
names in Schedule I, except that the amounts purchased by the Purchasers may
change in accordance with Section 9 of this Agreement.  RBS Securities Inc. is
acting as representative of the Purchasers in such capacity is hereinafter
referred to as the “Representative.”

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Pooling and Servicing Agreement.

SECTION 1.

Representations and Warranties of the Depositor. The Depositor represents and
warrants to, and agrees with, the Purchasers as follows:

(a)

The Depositor has been duly organized and is validly existing and in good
standing under the laws of its state of organization, with full power and
authority to own its assets and conduct its business as presently conducted and
as proposed to be conducted, is duly qualified as a foreign company in good
standing in all jurisdictions in which the ownership or lease of its property or
the conduct of its business requires such qualification, except where the
failure to be so qualified would not have a material adverse effect on the
Depositor, and is





 




--------------------------------------------------------------------------------

conducting its business so as to comply in all material respects with the
applicable statutes, ordinances, rules and regulations of the jurisdictions in
which it is conducting business;

(b)

As of the Closing Date, the Offered Certificates will be duly and validly
authorized and, when such Offered Certificates are duly and validly executed by
the Securities Administrator and authenticated by the Certificate Registrar and
issued and delivered in accordance with the Pooling and Servicing Agreement and
delivered and paid for as provided herein, will be validly issued and
outstanding and entitled to the benefits and security afforded by the Pooling
and Servicing Agreement;

(c)

The execution and delivery by the Depositor of this Agreement and the Pooling
and Servicing Agreement, and the issuance, sale and delivery of the Offered
Certificates, are within the power of the Depositor and have been, or will have
been, duly authorized by all necessary action on the part of the Depositor; and
neither the execution and delivery by the Depositor of such instruments, nor the
consummation by the Depositor of the transactions herein or therein
contemplated, nor the compliance by the Depositor with the provisions hereof or
thereof, will (i) conflict with or result in a breach of, or constitute a
default under, any of the provisions of its organizational documents, (ii)
conflict with any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties, (iii)
conflict with any of the provisions of any indenture, mortgage, contract or
other instrument to which the Depositor is a party or by which it is bound,
except such conflicts that would not materially and adversely affect such
execution and delivery, consummation or compliance by the Depositor, or (iv)
result in the creation or imposition of any lien, charge or encumbrance upon any
of its property pursuant to the terms of any such indenture, mortgage, contract
or other instrument;

(d)

This Agreement has been duly executed and delivered by the Depositor;

(e)

This Agreement, as of the date hereof and the Pooling and Servicing Agreement,
as of the Closing Date, will constitute legal, valid and binding obligations of
the Depositor, enforceable against the Depositor in accordance with their terms,
subject, as to enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
creditors’ rights generally from time to time in effect, and to general
principles of equity;

(f)

No consent, approval, authorization, order, registration, license, permit or
qualification of or with any court or governmental agency or body of the United
States or any other jurisdiction is required for the issuance of the Offered
Certificates, or the consummation by the Depositor of other transactions
contemplated by this Agreement, except such consents, approvals, authorizations,
registrations or qualifications as (a) have been previously obtained or (b) the
failure to which to obtain would not have a material adverse effect on the
performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement;

(g)

The Depositor has not offered or sold or solicited any offer to buy, and will
not offer or sell or solicit any offer to buy, directly or indirectly, any
Offered Certificates or any other security in any manner that would render the
issuance and sale of such Offered Certificates under this Agreement, or the
reoffer and resale of such Offered Certificates as








 

2




--------------------------------------------------------------------------------

contemplated by Section 3 hereof, a violation of the Securities Act of 1933, as
amended (the “Act”);

(h)

Assuming the truth and accuracy of the representations and warranties made by
the Purchasers herein, the offer or sale of the Offered Certificates to the
Purchasers in the manner contemplated herein is exempt from registration under
the Act; and the Pooling and Servicing Agreement is not required to be qualified
under the Trust Indenture Act of 1939, as amended;

(i)

The Trust is not (and after the offering of the Offered Certificates will not
be) an investment company subject to registration under the Investment Company
Act of 1940, as amended (the “Investment Company Act”) and is not under the
control of an investment company;

(j)

At the Closing Date the representations and warranties made by the Depositor in
the Pooling and Servicing Agreement are true and correct;

(k)

At the time of the execution and delivery of the Pooling and Servicing
Agreement, (i) the Depositor will be the beneficial owner of the Mortgage Loans
being transferred to the Trustee pursuant to the Pooling and Servicing
Agreement, free and clear of any lien or other encumbrance and (ii) the
Depositor will not have assigned to any person any of its right, title or
interest in the Mortgage Loans or in the Pooling and Servicing Agreement or the
Offered Certificates;

(l)

At the time of the execution and delivery of the Pooling and Servicing
Agreement, the Depositor will have the power and authority to transfer the
Mortgage Loans to the Trustee and to transfer the Offered Certificates to the
Purchasers and, upon execution and delivery to the Trustee of the Pooling and
Servicing Agreement and delivery to the Purchasers of the Offered Certificates
and payment therefor, the Mortgage Loans will have been duly and validly
assigned to the Trustee in accordance with the terms of the Pooling and
Servicing Agreement;

(m)

Any taxes, fees and other governmental charges in connection with the execution
and delivery of this Agreement and the Pooling and Servicing Agreement, and the
execution, delivery and issuance of the Offered Certificates have been or will
be paid at or prior to the Closing Date;

(n)

The Offered Certificates and the Pooling and Servicing Agreement will conform in
all material respects to the descriptions thereof contained in (i) the
preliminary supplemental memorandum and the preliminary base memorandum
(collectively, together with any exhibits or supplements thereto, the
“Preliminary Memorandum”) and (ii) the final supplemental memorandum and the
final base memorandum (collectively, together with any exhibits or supplements
thereto, the “Final Memorandum”);

(o)

As of the date hereof, the information provided to the Representative (in
writing or via electronic transmission) concerning the characteristics of the
Mortgage Loans is true and correct in all material respects, except for errors
the Depositor or a Seller has provided corrected information to the
Representative prior to the date hereof;








 

3




--------------------------------------------------------------------------------

(p)

As of the date thereof and as of the date hereof, the term sheet used in
connection with the offering of the Offered Certificates (the “Term Sheet”)
together with the Preliminary Memorandum (in each case excluding any pricing
information omitted therefrom and any information derived from such pricing
information), and as of the date thereof and as of the Closing Date, the Final
Memorandum, will not contain any untrue statement of fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the Depositor makes no representation or warranty as to the Initial
Purchaser Information (as defined in the Indemnification Agreement);

(q)

There are no actions, proceedings or investigations pending with respect to
which the Depositor has received service of process before, or, to the best of
the Depositor’s knowledge, threatened, by any court, administrative agency or
other tribunal to which the Depositor is a party or of which any of its
properties is the subject (a) which if determined adversely to the Depositor
would have a material adverse effect on the business or financial condition of
the Depositor, (b) asserting the invalidity of any of this Agreement, the
Mortgage Loan Purchase Agreement or the Pooling and Servicing Agreement
(collectively, the “Agreements”) or the Certificates, (c) seeking to prevent the
issuance of the Certificates or the consummation by the Depositor of any of the
transactions contemplated by any of the Agreements or (d) which would be
reasonable likely to materially and adversely affect the performance by the
Depositor of its obligations under, or the validity or enforceability of any of
the Agreements or the Certificates.

SECTION 2.

Sale and Delivery to the Purchasers; Closing. On the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Depositor agrees to sell to the Purchasers, and
each Purchaser agrees (except as provided in Sections 8 and 9 hereof), severally
and not jointly, to purchase from the Depositor, the aggregate initial principal
amounts or percentage interests of the Offered Certificates of each Class, as
set forth opposite such Purchaser’s name on Schedule I, at the purchase price or
prices set forth on Schedule I (the “Purchase Price”).

Delivery of and payment for the Class A-1 Certificates will be made at the
office of RBS Securities Inc. located at 600 Washington Boulevard, Stamford,
Connecticut 06901, at such time as shall be on Schedule I hereto or at such
other time thereafter as the Representative and the Depositor shall agree upon,
each such time being herein referred to as a “Closing Date” and  delivery of and
payment for the Class A-2, Class A-3 and Class A-4 Certificates will be made at
the office of RBS Securities Inc., at such time as shall be on Schedule I hereto
or at such other time thereafter as the Representative and the Depositor shall
agree upon, each such time being herein referred to as a “Settlement Date”.
 Delivery of such Offered Certificates shall be made by the Depositor to the
Representative for the accounts of the Initial Purchasers against payment of the
Purchase Price in immediately available funds wired to such bank as may be
designated by the Depositor, or paid by such other manner as may be agreed upon
by the Depositor and the Purchasers.

The parties hereto agree that settlement for all securities sold pursuant to
this Agreement shall take place on the terms set forth herein as permitted under
Rule 15c6-1(d) under the Exchange Act.








 

4




--------------------------------------------------------------------------------

SECTION 3.

Resale of Offered Certificates.  Each Purchaser understands that the Offered
Certificates have not been registered under the Act in reliance upon the
exemption provided in Section 4(2) of the Act, and it agrees that it will not
sell or otherwise transfer any of the Offered Certificates except upon
compliance with the provisions of this Agreement and the Pooling and Servicing
Agreement. Each Purchaser represents and warrants that it will make sales of the
Offered Certificates (i) in the United States to institutional purchasers that
such Purchaser reasonably believes are “qualified institutional buyers” as
provided by Rule 144A of the rules and regulations promulgated under the Act and
otherwise in compliance with Rule 144A or (ii) in offshore transactions to
persons who are not “U.S. Persons” as defined in Regulation S promulgated under
the Act (“Regulation S”).

Prior to the resale by any Purchaser of any Offered Certificates, the Depositor
will provide such Purchaser with the Final Memorandum, for purposes of resales
of the Offered Certificates to qualified institutional buyers in transactions
not involving a public offering.  Upon a Purchaser’s approval of the Final
Memorandum and prior to the delivery of the Final Memorandum to an investor, the
Depositor shall execute and deliver and cause American General Finance
Corporation (“AGFC”) to execute and deliver to such Purchaser, and such
Purchaser shall execute and deliver to the Depositor and AGFC, an
indemnification and contribution agreement in substantially the form attached
hereto as Exhibit  A (the “Indemnification Agreement”).

Each of the Term Sheet, the Preliminary Memorandum and the Final Memorandum
shall contain, among other things, information concerning the Pooling and
Servicing Agreement, the Mortgage Loans and the Offered Certificates. Upon the
completion but prior to any distribution of the Term Sheet, Preliminary
Memorandum or Final Memorandum, the Depositor shall deliver to the Purchasers,
at the Depositor’s sole expense, a letter from Deloitte & Touche LLP
(“Deloitte”), dated on or prior to the date of the Term Sheet, the Preliminary
Memorandum and the Final Memorandum, as applicable, and satisfactory in form and
substance to the Depositor and the Purchasers to the effect that (A) any
decrement tables, yield tables and any related statistical data relating to the
Offered Certificates or the Mortgage Loans contained in or incorporated by
reference in the Term Sheet, the Preliminary Memorandum and the Final Memorandum
are accurate based upon the modeling assumptions set forth therein, and (B)
covering such other matters relating to the Term Sheet, the Preliminary
Memorandum and the Final Memorandum as the Purchasers or the Depositor may
reasonably request.

The Depositor authorizes each Purchaser to deliver to investors purchasing from
any Purchaser copies of the Pooling and Servicing Agreement, the Preliminary
Memorandum and the Final Memorandum, and any information required to be
delivered to prospective transferees in accordance with Rule 144A (“Rule 144A
Information”).

Each Purchaser represents and agrees that (i) it has not offered or sold and
will not offer or sell any Offered Certificates to persons in the United Kingdom
prior to the expiry of the period of six months from the issue date of the
Offered Certificates, except to persons whose ordinary activities involve them
in acquiring, holding, managing or disposing of investments (as principal or
agent) for the purposes of their businesses or otherwise in circumstances which
have not resulted and will not result in an offer to the public in the United
Kingdom within the meaning of the Public Offers of Securities Regulations 1995
or the Financial Services and Markets Act 2000 (the “FSMA”); (ii) it has only
communicated or caused to be communicated








 

5




--------------------------------------------------------------------------------

and will only communicate or cause to be communicated any invitation or
inducement to engage in investment activity (within the meaning of section 21 of
the FSMA) received by it in connection with the issue or sale of any Offered
Certificates in circumstances in which section 21(1) of the FSMA does not apply
to the Trust; and (iii) it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to such
Offered Certificates in, from or otherwise involving the United Kingdom.

If, at any time prior to 90 days following the Closing Date, any event occurs as
a result of which the Final Memorandum, as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, the Depositor shall promptly notify
the Purchasers and prepare and furnish to the Purchasers without charge to the
Purchasers an amendment or supplement to the Final Memorandum, reasonably
satisfactory to the Purchasers that will correct such statement or omission;
provided, however, that after the expiration of such 90-day period, the
Depositor shall use commercially reasonable efforts to assist the Purchasers (at
the cost of the Purchasers) in updating the Final Memorandum. Notwithstanding
the foregoing, the Depositor will not be required to prepare any amendments or
supplements to the Final Memorandum, to reflect any reductions in the
Certificate Principal Balances of the Offered Certificates occurring subsequent
to the date of the Final Memorandum  (or any information based on such reduced
principal balances, including any hypothetical payment scenarios), nor will the
Depositor be required to reflect any such reductions or information in any
amendment or supplement to the Final Memorandum.

SECTION 4.

Representations, Warranties and Covenants of the Purchasers. Each Purchaser
severally represents and warrants to, and agrees with, the Depositor as to
itself that:

(a)

Such Purchaser is duly authorized to enter into and has duly executed and
delivered this Agreement.

(b)

Such Purchaser understands that the Offered Certificates have not been
registered or qualified under the Act or the securities laws of any state and,
therefore, cannot be resold unless they are registered or qualified thereunder
or unless an exemption from registration or qualification is available.

(c)

Such Purchaser is acquiring the Offered Certificates for its own account and not
with a view to the public offering thereof in violation of the Act (subject,
nevertheless, to the understanding that disposition of such Purchaser’s property
shall at all times be and remain within such Purchaser’s control).  Such
Purchaser is a sophisticated institutional investor having such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in the Offered Certificates, and is an
“accredited investor” within the meaning of Rule 501(a)(1), (2) or (3) of
Regulation D promulgated under the Act.

(d)

Such Purchaser shall not solicit any offer to buy or to sell, or offer to sell,
any of the Offered Certificates to any investor unless (i) such Purchaser has
provided to such prospective investor a copy of the Preliminary Memorandum or
the Final Memorandum and (ii) such Purchaser reasonably believes such investor
is either (a) a qualified institutional buyer or (b) a person who is not a “U.S.
Person” as defined in Regulation S.  Prior to the resale by any








 

6




--------------------------------------------------------------------------------

Purchaser of any Offered Certificates to an investor, such Purchaser shall
provide a copy of the Final Memorandum to such investor.  

(e)

Such Purchaser has not and shall not, nor has it authorized or will it authorize
any person to, (a) offer, pledge, sell, dispose of or otherwise transfer any
Offered Certificate, any interest in any Offered Certificate or any other
similar security to any person in any manner, (b) solicit any offer to buy or to
accept a pledge, disposition or other transfer of any Offered Certificate, any
interest in any Offered Certificate or any other similar security from any
person in any manner, (c) otherwise approach or negotiate with respect to any
Offered Certificate, any interest in any Offered Certificate or any other
similar security with any person in any manner, (d) make any general
solicitation by means of general advertising or in any other manner or (e) take
any other action, that (as to any of (a) through (d) above), would constitute a
distribution of any Offered Certificate under the Act, that would render the
disposition of any Offered Certificate a violation of Section 5 of the Act or
any state securities law, or that would require registration or qualification
pursuant thereto.  The Purchaser will not sell or otherwise transfer any of the
Offered Certificates, except in compliance with the provisions of the Pooling
and Servicing Agreement.

SECTION 5.

Agreements.  The Depositor agrees with each Purchaser that:

(a)

The Depositor will furnish the Purchasers with electronic copies of the
Preliminary Memorandum and the Final Memorandum for a particular offering of
Offered Certificates as the Purchasers may from time to time reasonably request
(such period not to exceed 90 days from the Closing Date, except as otherwise
provided herein).

(b)

The Depositor will furnish such information, execute such instruments and take
such actions as may be reasonably requested by the Purchasers to qualify the
Offered Certificates for sale pursuant to an exemption under the state
securities or Blue Sky Laws of any state as any Purchaser may reasonably
designate and to determine the legality of such Offered Certificates for
purchase by institutional investors; provided, however, that the Depositor shall
not be required to qualify to do business in any jurisdiction where it is not
qualified on the date hereof or to take any action which would subject it to
general or unlimited service of process in any jurisdiction in which it is not
now subject to such service of process.

(c)

So long as the Offered Certificates are outstanding, the Depositor will cause
the Securities Administrator to furnish to the Purchasers (and any subsequent
beneficial owner of an Offered Certificate) (i) copies of the annual independent
public accountants’ servicing report furnished to the Trustee pursuant to the
Pooling and Servicing Agreement, (ii) any Rule 144A Information and (iii) within
a reasonable time after the end of each calendar year, such information as is
reasonably necessary to assist such Certificateholder in preparing federal
income tax returns.

SECTION 6.

Payment of Expenses.  The Depositor will be responsible for, and shall pay, all
costs and expenses incident to the performance of its obligations under this
Agreement including, without limitation, those related to: (i) the preparation,
printing, registration, issuance and delivery of the Offered Certificates to the
Purchasers, (ii) the fees and disbursements of the Depositor’s accountants and
counsel, if any, rendering a closing opinion, (iii) the fees and disbursements
of the Purchasers’ counsel, (iv) the preparation, reproduction and delivery to
the








 

7




--------------------------------------------------------------------------------

Purchasers, copies of the Preliminary Memorandum and the Final Memorandum and
all amendments and supplements thereto and (v) the reproduction and delivery to
the Purchasers, in such quantities as the Purchasers may reasonably request, of
copies of the Pooling and Servicing Agreement.

SECTION 7.

Conditions to Purchasers’ Obligations.  The several obligations of the
Purchasers hereunder to purchase the Offered Certificates are subject to the
accuracy at and as of the Closing Date of the representations and warranties of
the Depositor herein contained, to the accuracy at and as of the Closing Date of
the statements of officers of the Depositor made pursuant hereto, to the
performance by the Depositor of its obligations hereunder and to compliance at
and as of the Closing Date by the Depositor with its covenants and agreements
herein contained including the following:

(a)

Weil, Gotshal & Manges LLP (“Weil”) counsel for the Depositor, shall have
furnished to the Representative opinions, dated the Closing Date, as the
Representative may reasonably request, in form and substance satisfactory to the
Representative.

(b)

The Representative shall have received from Sonnenschein Nath & Rosenthal LLP
(“Sonnenschein”), counsel for the Purchasers, such opinion or opinions, dated
the Closing Date, with respect to the issuance and sale of the Offered
Certificates and such other related matters, as the Representative may
reasonably require, and the Depositor shall have furnished to such counsel such
documents as the Representative may reasonably request for the purpose of
enabling them to pass upon such matters.

(c)

The Representative shall have received from each of Weil and Sonnenschein, a
letter, dated the Closing Date, providing negative assurance with respect to the
Preliminary Memorandum as of the date hereof (excluding any pricing information
omitted therefrom and any information derived from such pricing information) and
with respect to the Final Memorandum, as of its date and as of the Closing Date;

(d)

The Representative shall have received from Moody’s Investors Service, Inc. a
letter from that it has assigned the following ratings to the Offered
Certificates:  (i) a rating “Aaa” to the Class A-1 Certificates, (ii) a rating
of “A1” to the Class A-2 Certificates, (iii) a rating of “Baa2” to the Class A-3
Certificates and (iv) a rating of “Baa3” to the Class A-4 Certificates;

(e)

The Depositor shall have furnished to the Representative a certificate of the
Depositor, signed by the President or any Vice President, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
this Agreement, and that the representations and warranties of the Depositor in
this Agreement are true and correct in all material respects on and as of the
Closing Date, and the Depositor has complied in all material respects with all
the agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

(f)

Counsel for the Sellers, the Securities Administrator, the Master Servicer, the
Servicer, the Custodian and the Trustee, shall have furnished to the
Representative opinions, dated the Closing Date, in form and substance
satisfactory to the Representative.








 

8




--------------------------------------------------------------------------------

(g)

Deloitte shall have furnished to the Representative a letter or letters, in form
and substance satisfactory to the Representative, stating in effect that they
have performed certain specified procedures as a result of which they have
determined that such information as the Representative may reasonably request of
an accounting, financial or statistical nature (which is limited to accounting,
financial or statistical information derived from the general accounting records
of the Depositor) set forth in, or included in an exhibit to, the Term Sheet,
the Preliminary Memorandum and the Final Memorandum or any related materials or
documents agrees with the accounting records of the Depositor, excluding any
questions of legal interpretation.

(h)

The Representative shall have received an officer’s certificate or certificates
(as the Purchasers may request) signed by such of the principal executive,
financial and accounting officers of each Seller and the Depositor, dated as of
the Closing Date, in which such officers, to the best of their knowledge after
reasonable investigation, shall state that with respect to each such party, as
applicable, (i) the representations and warranties of such party in this
Agreement or in any applicable Agreement are true and correct in all material
respects; (ii) such party has complied in all material respects with all
agreements and satisfied all conditions on its part to be complied with or
satisfied at or prior to the Closing Date; (iii) the information contained in
the Preliminary Memorandum and the Final Memorandum relating to the Sellers and
the Depositor, as applicable, and relating to the Mortgage Loans, is true and
accurate in all material respects and nothing has come to his or her attention
that would lead such officer to believe that the Preliminary Memorandum or the
Final Memorandum contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements made therein not
misleading; (iv) subsequent to the respective dates as of which information is
given in the Preliminary Memorandum or the Final Memorandum, and except as
otherwise set forth in or contemplated by the Preliminary Memorandum or the
Final Memorandum, there has not been any material adverse change in the general
affairs, capitalization, financial condition or results of operations of such
party and (v) except as otherwise stated in the Preliminary Memorandum and the
Final Memorandum, there are no material actions, suits or proceedings pending
before any court or governmental agency, authority or body or, to their
knowledge, threatened, affecting such party or the transactions contemplated by
this Agreement.

(i)

The Representative shall have received a certificate from the Servicer, dated as
of the Closing Date, signed by one or more duly authorized officers of the
Servicer, to the effect that the signer of such certificate has carefully
examined the Pooling and Servicing Agreement and that, to the best of his or her
knowledge, the Servicer’s representations and warranties in the Pooling and
Servicing Agreement are true and correct in all material respects.

(j)

The Representative shall have received a certificate from the Trustee, dated as
of the Closing Date, signed by one or more duly authorized officers of the
Trustee, to the effect that the Agreements to which the Trustee is a party have
been duly, authorized, executed and delivered by the Trustee.

(k)

There shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations, subsequent to the execution and delivery of
this Agreement, of AGFC or the Servicer, that is in the reasonable judgment of
the Purchasers material and adverse and that makes it in the reasonable judgment
of the Purchasers impracticable to market the Offered








 

9




--------------------------------------------------------------------------------

Certificates on the terms and in the manner contemplated in the Preliminary
Memorandum and the Final Memorandum.

(l)

Subsequent to the execution and delivery of this Agreement, none of the
following shall have occurred (i) trading in securities generally on the New
York Stock Exchange, the American Stock Exchange or the over-the-counter market
shall have been suspended or minimum prices shall have been established on
either of such exchanges or such market by the Securities and Exchange
Commission, by such exchange or by any other regulatory body or governmental
authority having jurisdiction, (ii) a banking moratorium shall have been
declared by federal or New York state authorities, (iii) the United States shall
have become engaged in material hostilities, there shall have been an escalation
of such hostilities involving the United States or there shall have been a
declaration of war by the United States, or (iv) there shall have occurred such
a material adverse change in general economic, political or financial conditions
(or the effect of international conditions on the financial markets of the
United States shall be such), and in the case of any of the events specified in
clauses (i) through (iv), such event makes it, in the reasonable judgment of the
Purchasers, impractical to market the Offered Certificates.

(m)

Prior to the Closing Date, the Depositor, the Sellers, the Master Servicer, the
Servicer and the Trustee shall have furnished to the Representative such further
information, certificates, opinions and documents as the Representative or its
counsel may reasonably request

(n)

On or prior to the Settlement Date, an affiliate of the Depositor shall have
remitted an amount equal to the purchase price for the Class A-2, Class A-3 and
Class A-4 Certificates (as agreed upon by such affiliate of the Depositor and
the Representative) to the Representative and the Representative shall have
confirmed receipt of such amount.

SECTION 8.

Termination of Obligations of the Purchasers.  The obligations of the Purchasers
to purchase the Class A-1 Certificates on the Closing Date and the Class A-2,
Class A-3 and Class A-4 Certificates on the Settlement Date shall be terminable
by the Purchasers if at any time on or prior to the Closing Date or Settlement
Date, as applicable (i) any of the conditions set forth in Section 7 are not
satisfied when and as provided therein; (ii) there shall have been the entry of
a decree or order by a court or agency or supervisory authority having
jurisdiction in the premises for the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to a Seller or the Depositor,
or for the winding up or liquidation of the affairs of a Seller or the
Depositor; or (iii) there shall have been the consent by a Seller or the
Depositor to the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshaling of assets and liabilities or
similar proceedings of or relating to a Seller or a Depositor or of or relating
to substantially all of the property of a Seller or the Depositor. The
termination of the Purchasers’ obligations hereunder shall not terminate the
Purchasers’ rights hereunder or its right to exercise any remedy available to it
at law or in equity.

SECTION 9.

Default by One or More of the Purchasers. If one or more of the Purchasers
participating in the offering of the Offered Certificates shall fail at the
Closing Date or the Settlement Date, as applicable, to purchase the Offered
Certificates which it is (or they are) obligated to purchase hereunder (the
“Defaulted Certificates”), then the non-defaulting Purchasers shall have the
right, but not the obligation, within 24 hours thereafter, to make








 

10




--------------------------------------------------------------------------------

arrangements for one or more of the non-defaulting Purchasers, or any other
purchasers, to purchase all, but not less than all, of the Defaulted
Certificates in such amounts as may be agreed upon and upon the terms herein set
forth.  If, however, the Purchasers have not completed such arrangements within
such 24-hour period, then

(a)

if the aggregate principal amount of Defaulted Certificates does not exceed 10%
of the aggregate principal amount of the Offered Certificates to be purchased
pursuant to this Agreement, the non-defaulting Purchasers named in this
Agreement shall be obligated to purchase the full amount thereof in the
proportions that their respective purchasing obligations hereunder bear to the
purchasing obligations of all such non-defaulting Purchasers, or

(b)

if the aggregate principal amount of Defaulted Certificates exceeds 10% of the
aggregate principal amount of the Offered Certificates to be purchased pursuant
to this Agreement, this Agreement shall terminate, without any liability on the
part of any non-defaulting Purchasers.

No action taken pursuant to this Section 9 shall relieve any defaulting
Purchaser from the liability with respect to any default of such Purchaser under
this Agreement.

In the event of a default by any Purchaser as set forth in this Section 9, each
of the non-defaulting Purchasers and the Depositor shall have the right to
postpone the Closing Date or Settlement Date, as applicable, for a period not
exceeding five Business Days in order that any required changes in the
Preliminary Memorandum or Final Memorandum or in any other documents or
arrangements may be effected.

SECTION 10.

No Fiduciary Duty.  The Depositor acknowledges and agrees that each Purchaser is
acting solely in the capacity of an arm’s length contractual counterparty to the
Depositor with respect to the offering of the Offered Certificates (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Depositor or any other person. In
addition, none of the Purchasers are advising the Depositor or any other person
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Depositor shall consult with its own advisors concerning such
matters, and the Purchasers shall have no responsibility or liability to the
Depositor with respect thereto. Any review by the Purchasers of the Depositor,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Purchasers and
shall not be on behalf of the Depositor.

SECTION 11.

Representations, Warranties, Covenants and Indemnities to Survive Delivery.  All
representations, warranties, covenants and indemnities contained in this
Agreement shall remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the Purchasers or controlling Person, or
by or on behalf of the Depositor, and shall survive delivery of any Offered
Certificates to the Purchasers or termination or cancellation of this Agreement.

SECTION 12.

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of written telecommunication and shall be deemed to take effect at the time
of receipt








 

11




--------------------------------------------------------------------------------

thereof. Notices to the Purchasers shall be directed to the address set forth on
the first page hereof. Notices to the Depositor shall be directed to it at 601
N.W. Second Street, Evansville, Indiana 47708, Attention: Treasurer.

SECTION 13.

Parties.  This Agreement shall inure to the benefit of and be binding upon the
Purchasers, the Depositor, and the controlling Persons referred to in Section 11
hereof and their respective successors.

SECTION 14.

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES APPLIED IN NEW YORK.

* * * * * * *








 

12




--------------------------------------------------------------------------------







If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this instrument
along with all counterparts will become a binding agreement between the
Depositor and the Purchasers in accordance with its terms.

Very truly yours,




SIXTH STREET FUNDING LLC







By:

/s/  Kevin J. Small_______

Name:

Kevin J. Small

Title:

 President




The foregoing Agreement is

hereby confirmed and accepted as

of the date first above written:




RBS SECURITIES INC.

Acting on its own behalf and as Representative of the

Purchasers referred to in the foregoing Agreement







By:

Name:

Title:








 




--------------------------------------------------------------------------------







If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this instrument
along with all counterparts will become a binding agreement between the
Depositor and the Purchasers in accordance with its terms.

Very truly yours,




SIXTH STREET FUNDING LLC







By:

Name:

Title:







The foregoing Agreement is

hereby confirmed and accepted as

of the date first above written:




RBS SECURITIES INC.

Acting on its own behalf and as Representative of the

Purchasers referred to in the foregoing Agreement







By:

/s/  Matt Miles_______

Name:  Matt Miles

Title:  Senior Vice President








 




--------------------------------------------------------------------------------







SCHEDULE I




TITLE, PURCHASE PRICE AND DESCRIPTION OF CERTIFICATES

Title:

Sixth Street Funding LLC, American General Mortgage Loan Trust 2010-1, American
General Mortgage Pass-Through Certificates, Series 2010-1

Aggregate Stated Principal Balance of the Mortgage Loans on the Closing Date:

$1,002,652,669.08

Closing Date:

March 30, 2010, at the office of RBS Securities Inc., at 10:00 a.m.; provided,
however, that the purchase of the Class A-1 Certificates by the Purchasers shall
take place on the Closing Date and the purchase of the Class A-2, Class A-3 and
Class A-4 Certificates by the Purchasers shall take place on March 31, 2010
(such date referred to herein as the “Settlement Date”).

Purchase Price for the Offered Certificates (including accrued interest)
(approximate):

Class A-1




$503,285,238

Class A-2

$71,029,320

Class A-3

$67,269,370

Class A-4

$54,390,218










Purchaser

Initial Certificate
Principal Balance of the Class A-1 Certificates

Initial Certificate
Principal Balance of the Class A-2 Certificates

Initial Certificate
Principal Balance of the Class A-3 Certificates

Initial Certificate
Principal Balance of the Class A-4 Certificates

RBS Securities Inc.

$401,060,800

$60,159,200

$60,159,200

$52,138,400

Banc of America Securities LLC

$  40,106,080

$  6,015,920

$  6,015,920

$  5,213,840

Citigroup Global Markets Inc.

$  40,106,080

$  6,015,920

$  6,015,920

$  5,213,840

Deutsche Bank Securities Inc.

$  20,053,040

$  3,007,960

$  3,007,960

$  2,606,920








I- 1 -

 




--------------------------------------------------------------------------------










EXHIBIT A







FORM OF INDEMNIFICATION AND CONTRIBUTION AGREEMENT







A-1

 




--------------------------------------------------------------------------------







INDEMNIFICATION
AND
CONTRIBUTION AGREEMENT




THIS INDEMNIFICATION AND CONTRIBUTION AGREEMENT, dated _____, 20__ (the
“Agreement”), is among Sixth Street Funding LLC (the “Depositor”), American
General Finance Corporation (“AGFC”), RBS Securities Inc., Banc of America
Securities LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities Inc.
(the “Initial Purchasers”).

RBS Securities Inc. is acting as representative of the Initial Purchasers and in
such capacity is hereinafter referred to as the “Representative.”

W I T N E S S E T H:

WHEREAS, the Initial Purchasers and the Depositor are entering into a
Certificate Purchase Agreement (as defined herein) pursuant to which the Initial
Purchasers have severally, but not jointly, agreed to purchase the Offered
Certificates (as defined herein);

WHEREAS, as an inducement to the Initial Purchasers to enter into the
Certificate Purchase Agreement, the Depositor wishes to provide indemnification
and contribution to the Initial Purchasers on the terms and conditions
hereinafter set forth.

WHEREAS, as an inducement to the Depositor to enter into the Certificate
Purchase Agreement, the Initial Purchasers wish to provide indemnification and
contribution to the Depositor on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I




DEFINITIONS




1.1.

Certain Defined Terms.




The following terms shall have the meanings set forth below, unless the context
clearly indicates otherwise:

1933 Act: The Securities Act of 1933, as amended.

Certificate Purchase Agreement: The Certificate Purchase Agreement, to be dated
March 29, 2010, among the Initial Purchasers and the Depositor, relating to the
Offered Certificates.

Certificates:

The Certificates issued pursuant to the Pooling and Servicing Agreement.

Exchange Act: The Securities Exchange Act of 1934, as amended.








 




--------------------------------------------------------------------------------

Final Memorandum: The base memorandum, dated March 29, 2010, as supplemented by
the supplemental memorandum, dated March 29, 2010.

Initial Purchaser Information: The information in the Preliminary Memorandum and
the Final Memorandum contained under the heading “PLAN OF DISTRIBUTION”.

Offered Certificates:

The Class A-1, Class A-2, Class A-3 and Class A-4 Certificates issued pursuant
to the Pooling and Servicing Agreement.

Person: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

Pooling and Servicing Agreement: The Pooling and Servicing Agreement, dated
January 31, 2010, among the Depositor, Wells Fargo Bank, N.A., as master
servicer, securities administrator and custodian, MorEquity, Inc., as servicer
and U.S. Bank National Association, as trustee.

Preliminary Memorandum: The base memorandum, dated March 26, 2010, as
supplemented by the supplemental memorandum, dated March 26, 2010.

1.2.

Other Terms.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Certificate Purchase Agreement.

ARTICLE II




REPRESENTATIONS AND WARRANTIES

Each party hereto represents that:

(a)

it has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement;

(b)

this Agreement has been duly authorized, executed and delivered by such party;
and

(c)

assuming the due authorization, execution and delivery by each other party
hereto, this Agreement constitutes the legal, valid and binding obligation of
such party except to the extent that enforceability thereof may be subject to
(a) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium,
receivership or other similar laws now or hereinafter in effect relating to
creditors’ rights generally, (b) general principles of equity (regardless of
whether enforceability is considered in a proceeding at law or in equity) and
(c) possible limitations in certain circumstances of provisions indemnifying a
party against liability where such indemnification is contrary to public policy.








 

3




--------------------------------------------------------------------------------

ARTICLE III




INDEMNIFICATION




3.1.

Indemnification by the Depositor.

(a)

The Depositor shall indemnify and hold harmless each Initial Purchaser, each of
its respective directors, officers and each Person, if any, that controls each
Initial Purchaser within the meaning of either the 1933 Act or the Exchange Act,
against any and all losses, claims, damages, penalties, fines, forfeitures or
liabilities to which such party or any such director, officer or controlling
Person may become subject, under the 1933 Act, the Exchange Act or otherwise, to
the extent that such losses, claims, damages, penalties, fines, forfeitures or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of any material fact contained
in the Preliminary Memorandum together with any term sheet or any other
marketing material used in connection with the offering of the Offered
Certificates (the “Marketing Materials”) (in each case excluding any pricing
information omitted therefrom and any information derived from such pricing
information) or the Final Memorandum, or in any amendment or supplement thereto,
relating to the offering of the Offered Certificates or (ii) the omission or
alleged omission to state in the Preliminary Memorandum together with the
Marketing Materials (in each case excluding any pricing information omitted
therefrom and any information derived from such pricing information) or the
Final Memorandum, or in any amendment or supplement thereto, relating to the
offering of the Offered Certificates, a material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, to the extent, and only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission does not relate to the
Initial Purchaser Information, and the Depositor shall reimburse each Initial
Purchaser and each such director, officer or controlling Person for any legal or
other expenses reasonably incurred by such Initial Purchaser and each such
director, officer or controlling Person, in connection with investigating or
defending any such loss, claim, damage, liability, penalty, fine, forfeiture or
action. The Depositor’s liability under this Section 3.1 shall be in addition to
any other liability that the Depositor may otherwise have.

(b)

Each Initial Purchaser, severally and not jointly, shall indemnify and hold
harmless the Depositor, its directors and officers, and each Person, if any,
that controls the Depositor within the meaning of either the 1933 Act or the
Exchange Act, against any and all losses, claims, damages, penalties, fines,
forfeitures or liabilities to which such party or any such director, officer or
controlling Person may become subject, under the 1933 Act, the Exchange Act or
otherwise, to the extent that such losses, claims, damages, penalties, fines,
forfeitures or liabilities (or actions in respect thereof) arise out of or are
based upon (i) any untrue statement or alleged untrue statement of any material
fact contained in the Preliminary Memorandum or Marketing Materials (in each
case excluding any pricing information omitted therefrom and any information
derived from such pricing information) or the Final Memorandum, or in any
amendment or supplement thereto, relating to the offering of the Offered
Certificates or (ii) the omission or alleged omission to state in the foregoing
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, to the extent that such untrue statement or alleged untrue statement
or omission or alleged omission relates to the Initial Purchaser Information,
and the Initial








 

4




--------------------------------------------------------------------------------

Purchaser shall reimburse the Depositor and each such director, officer or
controlling Person for any legal or other expenses reasonably incurred by the
Depositor and each such director, officer or controlling Person, in connection
with investigating or defending any such loss, claim, damage, liability,
penalty, fine, forfeiture or action. The Initial Purchasers’ liability under
this Section 3.1 shall be in addition to any other liability that any Initial
Purchaser may otherwise have.

(c)

AGFC shall indemnify and hold harmless each Initial Purchaser, each of its
respective directors, officers and each Person, if any, that controls each
Initial Purchaser within the meaning of either the 1933 Act or the Exchange Act,
against any and all losses, claims, damages, penalties, fines, forfeitures or
liabilities to which such party or any such director, officer or controlling
Person may become subject, under the 1933 Act, the Exchange Act or otherwise, to
the extent that such losses, claims, damages, penalties, fines, forfeitures or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of any material fact contained
in the Preliminary Memorandum together with the Marketing Materials (in each
case excluding any pricing information omitted therefrom and any information
derived from such pricing information) or the Final Memorandum, or in any
amendment or supplement thereto, relating to the offering of the Offered
Certificates or (ii) the omission or alleged omission to state in the
Preliminary Memorandum together with the Marketing Materials (in each case
excluding any pricing information omitted therefrom and any information derived
from such pricing information) or the Final Memorandum, or in any amendment or
supplement thereto, relating to the offering of the Offered Certificates, a
material fact necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, to the extent, and only
to the extent that such untrue statement or alleged untrue statement or omission
or alleged omission does not relate to the Initial Purchaser Information, and
AGFC shall reimburse each Initial Purchaser and each such director, officer or
controlling Person for any legal or other expenses reasonably incurred by such
Initial Purchaser and each such director, officer or controlling Person, in
connection with investigating or defending any such loss, claim, damage,
liability, penalty, fine, forfeiture or action. AGFC ’s liability under this
Section 3.1 shall be in addition to any other liability that AGFC may otherwise
have.

(d)

If the indemnification provided for in this Section 3.1 shall for any reason be
unavailable to an indemnified party under this Section 3.1, then the party which
would otherwise be obligated to indemnify with respect thereto, on the one hand,
and the parties which would otherwise be entitled to be indemnified, on the
other hand, shall contribute to the aggregate losses, liabilities, claims,
damages, penalties, fines, forfeitures and expenses of the nature contemplated
herein and incurred by the parties hereto in such proportions that are
appropriate to reflect the relative benefit to the Depositor or AGFC, on the one
hand, and the Initial Purchasers, on the other hand, from the issuance and sale
of the Certificates or, if such allocation is not permitted by a court of
competent jurisdiction, then on a basis appropriate to also recognize the
relative fault of the Depositor or AGFC and the Initial Purchasers in connection
with the applicable misstatements or omissions as well as any other relevant
equitable considerations, which may include the Depositor’s, AGFC’s and the
Initial Purchasers’ relative knowledge and access to information concerning the
matter with respect to which the claim was asserted, the opportunity to correct
and prevent any statement or omission, and any other equitable considerations
appropriate under the circumstances; provided, however, that the total








 

5




--------------------------------------------------------------------------------

contribution of any Initial Purchaser shall not exceed its net proceeds from the
sale of the Offered Certificates. Notwithstanding the foregoing, no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any Person that was not
guilty of such fraudulent misrepresentation. For purposes of this Section 3.1,
each officer and director of a party to this Agreement and each Person, if any,
that controls a party to this Agreement within the meaning of Section 15 of the
1933 Act shall have the same rights to contribution as such party.

3.2.

Notification; Procedural Matters.

Promptly after receipt by an indemnified party under Section 3.1 of notice of
any claim or the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party (or if a
claim for contribution is to be made against another party) under Section 3.1
hereof, notify the indemnifying party (or other contributing party) in writing
of the claim or the commencement thereof; but the omission to so notify the
indemnifying party (or other contributing party) shall not relieve it from any
liability it may have to any indemnified party (or to the party requesting
contribution) otherwise than under Section 3.1 hereof, except to the extent that
it has been materially prejudiced by such failure. In case any such action is
brought against any indemnified party and it notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that, by written notice delivered to each
indemnified party promptly after receiving the aforesaid notice from an
indemnified party, the indemnifying party elects to assume the defense thereof,
it may participate (jointly with any other indemnifying party similarly
notified) with counsel satisfactory to each indemnified party; provided,
however, that if the defendants in any such action include both an indemnified
party and the indemnifying party and the indemnified party or parties shall
reasonably have concluded that there may be legal defenses available to it or
them and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of such counsel, the indemnifying
party shall not be liable to such indemnified party under this paragraph for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof, unless (i) such indemnified party shall
have employed separate counsel (plus any local counsel) in connection with the
assertion of legal defenses in accordance with the proviso to the immediately
preceding sentence, (ii) the indemnifying party shall not have employed counsel
satisfactory to such indemnified party to represent such indemnified party
within a reasonable time after notice of commencement of the action or (iii)
such indemnifying party shall have authorized the employment of counsel for such
indemnified party at the expense of the indemnifying party. No party shall be
liable for contribution with respect to any action or claim settled without its
consent, which consent shall not be unreasonably withheld.  In no event shall
any indemnifying party be liable for the fees and expenses of more than one
counsel (in addition to any local counsel) separate from its own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any








 

6




--------------------------------------------------------------------------------

indemnified party is or could have been a party and indemnity could have been
sought thereunder by such indemnified party, unless such settlement (i) does not
include a statement as to or admission of, fault, culpability or a failure to
act by or on behalf of any such indemnified party, and (ii) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

ARTICLE IV




GENERAL

4.1.

Survival.

This Agreement and the obligations of the parties hereunder shall survive the
purchase and sale of the Certificates.

4.2.

Successors.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers, directors and
controlling Persons referred to in Article III hereof and their respective
successors and assigns, and no other Person shall have any right or obligation
hereunder.

4.3.

Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to principles of conflict of laws
other than Section 5-1401 and Section 5-1402 of the New York General Obligations
Law which shall govern.

4.4.

Miscellaneous.

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated except by a writing signed by the party against which enforcement of
such change, waiver, discharge or termination is sought. This Agreement may be
signed in any number of counterparts, each of which shall be deemed an original,
which taken together shall constitute one and the same instrument.

4.5.

Notices.

All communications hereunder shall be in writing and shall be deemed to have
been duly given when delivered to (a) in the case of the Depositor, 601 N.W.
Second Street, Evansville, Indiana 47708, Attention: Treasurer; (b) in the case
of the Initial Purchasers, to the address set forth on the first page of the
Purchase Agreement and (c) in the case of American General Finance Corporation,
601 N.W. Second Street, Evansville, Indiana 47708, Attn: Treasurer.

4.6.

Submission To Jurisdiction; Waivers.

Each of the parties hereto hereby irrevocably and unconditionally:

(A)

SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION AND








 

7




--------------------------------------------------------------------------------

ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NONEXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND THE
APPELLATE COURTS;

(B)

CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND,
TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)

AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED
BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH HEREIN OR AT
SUCH OTHER ADDRESS OF WHICH THE DEPOSITOR SHALL HAVE BEEN NOTIFIED; AND

(D)

AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY
OTHER JURISDICTION.








 

8




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers as of the date first above written.

SIXTH STREET FUNDING LLC







By:

Name:

Title:




AMERICAN GENERAL FINANCE CORPORATION





By:

Name:

Title:




RBS SECURITIES INC.

Acting on its own behalf and as Representative of the Purchasers referred to in
the foregoing Agreement







By:

Name:

Title:

















 


